Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This notice of allowance is responsive to the Appeal Brief filed on 04/28/2022. Claims 1-11 and 14-20 are presented for examination and based on current examiner’s amendment claims 1-11 and 15-20, renumbered as 1-17 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks in the Appeal Brief, filed on 04/28/2022, with respect to claims 1-20 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Mark Valetti (Reg. No. 36,707).

The application has been amended as follows:	

The claims have been amended as follows:
Claims: 
1.	(Previously Presented) An integrated circuit, comprising:
a first transistor having a first drain, a first gate, and a first source; 
a switch node coupled to the first source;
an auxiliary circuit having a first terminal coupled to the first drain and a second terminal coupled to the first source, the auxiliary circuit including a second transistor having a second drain, a second gate coupled to an internal node configured to receive a constant voltage, and a second source coupled to the first drain of the first transistor; and
a sense circuit including a third transistor having a third drain, a third gate coupled to the internal node configured to receive the constant voltage, and a third source coupled to the second source and the first drain. 
2.	(Original) The integrated circuit of claim 1, wherein the auxiliary circuit includes a fourth transistor having a fourth drain coupled to the second drain of the second transistor, a fourth gate coupled to the first gate of the first transistor, and a fourth source coupled to the first source of the first transistor.
3.	(Original) The integrated circuit of claim 1, wherein the auxiliary circuit includes a capacitor having a first terminal coupled to the second drain of the second transistor, and a second terminal coupled to a ground node.
4.	(Currently Amended) The integrated circuit of claim 1, further comprising:
a voltage input terminal, wherein the first drain of the first transistor is coupled to the voltage input terminal
5.	(Original) The integrated circuit of claim 1, further comprising:
a converter controller configured to generate a pulse width modulation (PWM) signal based on a sense voltage received from the sense circuit; and 
a buck driver configured to generate a driver signal based on the PWM signal received from the converter controller, and the buck driver configured to deliver the driver signal to the first gate of the first transistor. 
6.	(Original) The integrated circuit of claim 1, further comprising:
a voltage output terminal, wherein the first drain of the first transistor is coupled to the voltage output terminal. 
7.	(Original) The integrated circuit of claim 1, further comprising:
a converter controller configured to generate a pulse width modulation (PWM) signal based on a sense voltage received from the sense circuit; and 
a boost driver configured to generate a driver signal based on the PWM signal received from the converter controller, and the boost driver configured to deliver the driver signal to the first gate of the first transistor. 
8.	(Original) The integrated circuit of claim 1, further comprising:
a high side switch including the first transistor; 
a low side switch including a fourth transistor having a fourth drain coupled to the switch node, a fourth gate, and a fourth source coupled to a ground node; and
a driver circuit configured to generate a first driver signal for the high side switch, and a second driver signal for the low side switch. 
9.	(Original) The integrated circuit of claim 1, further comprising:
a diode including an anode coupled to a ground node, and a cathode coupled to the switch node. 
10.	(Previously Presented) An integrated circuit, comprising:
a first transistor having a first drain, a first gate, and a first source; 
a switch node coupled to the first source;
an auxiliary circuit coupled in parallel with the first transistor, the auxiliary circuit including a second transistor having a second drain, a second gate coupled to an internal node configured to receive a constant voltage, and a second source coupled to the first drain of the first transistor; 
a sense circuit coupled between the second source and the second drain of the second transistor, the sense circuit configured to generate a sense voltage representative of an auxiliary current to be conducted by the second transistor;
a converter controller coupled to the sense circuit and configured to generate a pulse width modulation (PWM) signal based on the sense voltage received from the sense circuit; 
a buck driver coupled between the converter controller and the first gate and configured to generate a driver signal based on the PWM signal received from the converter controller, the buck driver configured to deliver the driver signal to the first gate of the first transistor; and
wherein the sense circuit includes a third transistor having a third drain coupled to the second drain of the second transistor, a third gate coupled to the internal node configured to receive the constant voltage, and a third source. 
11.	(Previously Presented) The integrated circuit of claim 10, wherein the third source coupled to the first drain of the first transistor. 
12.	(Cancelled) 
13.	(Cancelled) 
14.	(Cancelled)
15.	(Currently Amended) The integrated circuit of claim 10, wherein the auxiliary circuit includes a fourth transistor having a fourth drain coupled to the second drain of the second transistor, a fourth gate coupled to the first gate of the first transistor, and a fourth source coupled to the first source of the first transistor.
16.	(Currently Amended) A USB Power Delivery (PD) device, comprising:
an input terminal, a switch node, and an output terminal;
a first transistor having a first drain coupled to the input terminal, a first gate, and a first source coupled to the switch node; 
an auxiliary circuit having a first terminal coupled to the first drain and a second terminal coupled to the first source, the auxiliary circuit including a second transistor having a second drain, a second gate coupled to an internal node configured to receive a constant voltage, and a second source coupled to the first drain; and
a sense circuit including a third transistor having a third drain, a third gate coupled to the second gate, and a third source coupled to the second source and the first drain. 
17.	(Original) The USB PD device of claim 16, wherein the auxiliary circuit includes a fourth transistor having a fourth drain coupled to the second drain of the second transistor, a fourth gate coupled to the first gate of the first transistor, and a fourth source coupled to the first source of the first transistor.
18.	(Original) The USB PD device of claim 16, wherein the auxiliary circuit includes a capacitor having a first terminal coupled to the second drain of the second transistor, and a second terminal coupled to a ground node.
19.	(Original) The USB PD device of claim 16, further comprising:
a high side switch including the first transistor; 
a low side switch including a fourth transistor having a fourth drain coupled to the switch node, a fourth gate, and a fourth source coupled to a ground node; and
a driver circuit configured to generate a first driver signal for the high side switch, and a second driver signal for the low side switch. 
20.	(Original) The USB PD device of claim 16, further comprising:
a converter controller configured to generate a pulse width modulation (PWM) signal based on a sense voltage received from the sense circuit; and 
a buck driver configured to generate a driver signal based on the PWM signal received from the converter controller, and the buck driver configured to deliver the driver signal to the first gate of the first transistor. 

Reasons for Allowance

4.	Claims 1-11 and 15-20, renumbered as 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “An integrated circuit, comprising: a first transistor having a first drain, a first gate, and a first source; a switch node coupled to the first source; an auxiliary circuit having a first terminal coupled to the first drain and a second terminal coupled to the first source, the auxiliary circuit including a second transistor having a second drain, a second gate coupled to an internal node configured to receive a constant voltage, and a second source coupled to the first drain of the first transistor; and a sense circuit including a third transistor having a third drain, a third gate coupled to the internal node configured to receive the constant voltage, and a third source coupled to the second source and the first drain”. As recited in claims 1-9.
Claims 10-11 and 15, renumbered as 10-12; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “An integrated circuit, comprising: a first transistor having a first drain, a first gate, and a first source; a switch node coupled to the first source; an auxiliary circuit coupled in parallel with the first transistor, the auxiliary circuit including a second transistor having a second drain, a second gate coupled to an internal node configured to receive a constant voltage, and a second source coupled to the first drain of the first transistor; a sense circuit coupled between the second source and the second drain of the second transistor, the sense circuit configured to generate a sense voltage representative of an auxiliary current to be conducted by the second transistor; a converter controller coupled to the sense circuit and configured to generate a pulse width modulation (PWM) signal based on the sense voltage received from the sense circuit; a buck driver coupled between the converter controller and the first gate and configured to generate a driver signal based on the PWM signal received from the converter controller, the buck driver configured to deliver the driver signal to the first gate of the first transistor; and wherein the sense circuit includes a third transistor having a third drain coupled to the second drain of the second transistor, a third gate coupled to the internal node configured to receive the constant voltage, and a third source”. As recited in claims 10-11 and 15, renumbered as 10-12.
Claims 16-20, renumbered as 13-17; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A USB Power Delivery (PD) device, comprising: an input terminal, a switch node, and an output terminal; a first transistor having a first drain coupled to the input terminal, a first gate, and a first source coupled to the switch node; an auxiliary circuit having a first terminal coupled to the first drain and a second terminal coupled to the first source, the auxiliary circuit including a second transistor having a second drain, a second gate coupled to an internal node configured to receive a constant voltage, and a second source coupled to the first drain; and a sense circuit including a third transistor having a third drain, a third gate coupled to the second gate, and a third source coupled to the second source and the first drain”. As recited in claims 16-20, renumbered as 13-17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839